        Case 2:18-cr-00036-RFB-PAL Document 56 Filed 08/27/20 Page 1 of 1




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                    Case No. 2:18-cr-00036-RFB-PAL
 4
                  Plaintiff,                      Emergency Order for Production
 5
                                                          of Documents
 6         v.

 7   LINDSEY SARAC,

 8                Defendant.
 9
10         On August 26, 2020, this Court held a hearing on Lindsey Sarac’s motion

11   for compassionate release. The Court incorporates by reference its findings in that

12   hearing. Ms. Sarac is currently incarcerated at FCI Tallahassee. The Court finds

13   that there is an urgent need for a review of her records to determine whether or

14   not she should be released from custody.

15         As the Court has found there is an emergency need for the production of Ms.

16   Sarac’s medical records,

17         IT IS HEREBY ORDERED that the warden and/or the medical director

18   of FCI Tallahassee shall produce a complete copy of Lindsey Sarac’s medical

19   records to this Court under seal by August 28, 2020, at 5:00 p.m. PST. Bureau

20   of Prisons staff shall contact the Courtroom Administrator Blanca Lenzi at (702)

21   464-5470 to arrange the manner of production.

22
23         DATED: August 26, 2020.

24
25
                                            RICHARD F. BOULWARE II
26                                          United States District Court Judge


                                             1
